Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.397 Filed 04/23/20 Page 1 of 38

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

Plaintiff, Case No.: 1:20-cv-00036
v. Hon. Judge Paul L. Maloney
Magistrate Judge Sally J. Berens
KENT COUNTY, KENT COUNTY
SHERIFF LAWRENCE STELMA,
CHIEF DEPUTY DAVID KOK, CAPT.
KLINT THORNE, DEPUTY JULIE
COOPER, DEPUTY DONALD PLUGGE,
DEPUTY WILLIAM JOURDEN, DEPUTY
WILLIAM GRIMMETT, SGT. McGINNIS,
SGT. BRYAN KNOTT, DEPUTY TONY
HOUSTON, DEPUTY C. BOGNER,
DEPUTY BRYAN CLARK, DEPUTIES
JOHN DOES 1 — 5, CORIZON HEALTH,
INC., a Delaware Corporation, CORIZON
HEALTH, d/b/a CORIZON OF MICHIGAN,
TERI BYRNE, R.N., JANICE STEIMEL, L.P.N.,
JOANNE SHERWOOD, N.P., MELISSA
FURNACE, R.N., DAN CARD, R.N. or L.P.N.,
CHAD RICHARD GOETTERMAN, R.N.,
JAMES AUGUST MOLLO, L.P.N.,
ANGELA NAVARRO, R.N. and LYNNE
FIELSTRA, L.P.N., jointly and severally.

 

Defendants.
/

BUCKFIRE LAW FIRM CHAPMAN LAW GROUP
Jennifer G. Damico (P51403) Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff LL.M. (P37603)
29000 Inkster Road, Suite 150 Attorney for Corizon Defendants
Southfield, MI 48034 1441 West Long Lake Rd., Suite 310
(248) 569-4646 Troy, MI 48098
(248) 569-6737 (fax) (248) 644-6326

Jennifer(@buckfirelaw.com rchapman@chapmanlawgroup.com
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.398 Filed 04/23/20 Page 2 of 38

VARNUM LLC

Timothy E. Eagle (P38193)
Attorney for Kent County
Defendants

P.O. Box 352

Grand Rapids, MI 49501
(616) 336-6537

PLAINTIFF, CHARLES JONES, AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF WADE JONES, DECEASED’S, RESPONSE TO DEFENDANTS,
CORIZON HEALTH, INC., TERI BYRNE, R.N., JANICE STEIMEL, L.P.N., JOANNE
SHERWOOD, N.P., MELISSA FURNACE, R.N., DAN CARD, L.P.N., CHAD RICHARD
GOETTERMAN, R.N., JAMES AUGUST MOLLO, L.P.N., ANGELA NAVARRO, R.N..,
AND LYNNE FIELSTRA, L.P.N.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

PURSUANT TO FED. R. CIV. P. 12(b)(6)
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.399 Filed 04/23/20 Page 3 of 38

NOW COMES Plaintiff, CHARLES JONES, as Personal Representative of the Estate of
Wade Jones, deceased, by and through his counsel, The Buckfire Law Firm, and for his Response
to Defendants, Corizon Health, Inc., Teri Byrne, R.N., Janice Steimel, L.P.N., Joanne Sherwood,
N.P., Melissa Furnace, R.N., Dan Card, L.P.N., Chad Richard Goetterman, R.N., James August
Mollo, L.P.N., Angela Navarro, R.N., and Lynne Fielstra, L.P.N.’s (the “Corizon Defendants”
hereinafter) Motion to Dismiss Plaintiffs Complaint Pursuant to FED. R. Civ P. 12(b)(6), requests

this Honorable Court deny Defendants’ Motion and states the following:

L. Admitted.
2. Admitted.
3; Admitted.
4, Plaintiff denies the allegations in Paragraph four (4) for the reasons set forth in his

Brief in Opposition to the Corizon Defendants’ Motion to Dismiss Pursuant to FED. R. Civ P.
12(b)(6).

5. Plaintiff denies the allegations in Paragraph five (5) for the reasons set forth in his
Brief in Opposition to the Corizon Defendants’ Motion to Dismiss Pursuant to FED. R. Civ P.
12(b)(6).

6. Plaintiff denies the allegations in Paragraph six (6) for the reasons set forth in his
Brief in Opposition to the Corizon Defendants’ Motion to Dismiss Pursuant to FED. R. Cv P.
12(b)(6).

7. For the reasons set forth in Plaintiff's Brief in Opposition, Plaintiff requests this
Honorable Court deny the Corizon Defendants’ Motion to Dismiss Pursuant to FED. R. Civ P.

12(b)(6).
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.400 Filed 04/23/20 Page 4 of 38

8. Plaintiff admits that counsel for the Corizon Defendants sought concurrence in
dismissal of Count V - Medical Malpractice, only. Concurrence was denied by Plaintiff. (Ex. 1)
WHEREFORE, Plaintiff, CHARLES JONES, as Personal Representative of the Estate of
Wade Jones, deceased, respectfully requests this Honorable Court deny the Corizon Defendants’
Motion to Dismiss Plaintiff's Complaint Pursuant to FED. R. Civ P. 12(b)(6) for the reasons set
forth in his Brief in Opposition.
Respectfully submitted,
BUCKFIRE LAW FIRM
BY:  /s/ Jennifer G. Damico
Jennifer G. Damico (P51403)
Attorney for Plaintiff
29000 Inkster Road, Suite 150
Southfield, MI 48034

(248) 569-4646
jennifer@buckfirelaw.com

April 23, 2020

CERTIFICATION OF COMPLIANCE WITH LCivR 7.2(b)(i)
The undersigned hereby certifies that Plaintiff s Brief in Opposition to Defendants’ Motion
to Dismiss is 8,322 words, including headings, footnotes, citations and quotations. The
undersigned relied upon Microsoft® Word for Mac, Version 16.33, © 2019 Microsoft, for

the word count.

/s/ Jennifer G. Damico (P51403)
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.401 Filed 04/23/20 Page 5 of 38

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

Plaintiff, Case No.: 1:20-cv-00036
v. Hon. Judge Paul L. Maloney
Magistrate Judge Sally J. Berens
KENT COUNTY, KENT COUNTY
SHERIFF LAWRENCE STELMA,
CHIEF DEPUTY DAVID KOK, CAPT.
KLINT THORNE, DEPUTY JULIE
COOPER, DEPUTY DONALD PLUGGE,
DEPUTY WILLIAM JOURDEN, DEPUTY
WILLIAM GRIMMETT, SGT. McGINNIS,
SGT. BRYAN KNOTT, DEPUTY TONY
HOUSTON, DEPUTY C. BOGNER,
DEPUTY BRYAN CLARK, DEPUTIES
JOHN DOES 1 — 5, CORIZON HEALTH,
INC., a Delaware Corporation, CORIZON
HEALTH, d/b/a CORIZON OF MICHIGAN,
TERI BYRNE, R.N., JANICE STEIMEL, L.P.N.,
JOANNE SHERWOOD, N.P., MELISSA
FURNACE, R.N., DAN CARD, R.N. or L.P.N.,
CHAD RICHARD GOETTERMAN, R.N.,
JAMES AUGUST MOLLO, L.P.N.,
ANGELA NAVARRO, R.N. and LYNNE
FIELSTRA, L.P.N., jointly and severally.

 

Defendants.
/

BUCKFIRE LAW FIRM CHAPMAN LAW GROUP
Jennifer G. Damico (P51403) Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff LL.M. (P37603)
29000 Inkster Road, Suite 150 Attorney for Corizon Defendants
Southfield, MI 48034 1441 West Long Lake Rd., Suite 310
(248) 569-4646 Troy, MI 48098
(248) 569-6737 (fax) (248) 644-6326

Jennifer@buckfirelaw.com rchapman(@chapmanlawegroup.com

 
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.402 Filed 04/23/20 Page 6 of 38

VARNUM LLC

Timothy E. Eagle (P38193)
Attorney for Kent County
Defendants

P.O. Box 352

Grand Rapids, MI 49501
(616) 336-6537

PLAINTIFF, CHARLES JONES, AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF WADE JONES, DECEASED’S, BRIEF IN OPPOSITION TO
DEFENDANTS, CORIZON HEALTH, INC., TERI BYRNE, R.N., JANICE STEIMEL
L.P.N., JOANNE SHERWOOD, N.P., MELISSA FURNACE, R.N., DAN CARD, L.P.N.
CHAD RICHARD GOETTERMAN, R.N., JAMES AUGUST MOLLO, L.P.N., ANGELA
NAVARRO, R.N., AND LYNNE FIELSTRA, L.P.N.’S MOTION TO DISMISS
PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)

 

 

 

 
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.403 Filed 04/23/20 Page 7 of 38

 

TABLE OF CONTENTS
SEDI RO A A eee ea arenes ccesemnscenenenacstinin sgreess mola nace emaonnsicemcmcocatser ili, iv, V
PLAINTIFF’S COUNTER STATEMENT OF FACTS...........ccceeececececeeeeeeeeees 1
CONTROLLING OR MOST APPROPRIATE AUTHORITY........ccsssceeseeeevens 6
PRIS SIR OSLO wlth ta EE Fo OS ey ped oa cocoon pes ec Te essa cpesemsea sar 8

I.

Il.

III.

IV.

PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT A PLAUSIBLE CLAIM FOR
RELIEF FOR DAMAGES THAT WADE JONES’ IMPAIRED ABILITY

TO FUNCTION ON APRIL 24, 2018, WAS NOT 50% OR MORE THE
CAUSE OF THE ACCIDENT OR EVENT THAT LED TO HIS DEATH... 8

PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT PLAUSIBLE CLAIMS FOR

RELIEF FOR DAMAGES, AGAINST DEFENDANTS FOR GROSS

AND ORIDNARY NEGLIGENCE ovis csccrscrascoqussanmweceoussaessoserernne 13

PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT A PLAUSIBLE CLAIM FOR
RELIEF FOR DAMAGES, AGAINST DEFENDANT, TERI BYRNE, R.N.,
FOR VIOLATION OF WADE JONES’ EIGHTH AND FOURTEENTH

INA TAG ene ot kg a ly enrol eller Bemacca Rae gale aie conemnn 16

PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT A PLAUSIBLE CLAIM FOR
RELIEF FOR DAMAGES, AGAINST DEFENDANT, CORIZON

HEALTH, INC., FOR VIOLATION OF WADE JONES’ EIGHTH AND
FOURTEENTH AMENDMENT RIGHTS (MONELL CLAIM)............00- 22

SET TE UE es era Viele Gtieree scenes lication i cenaasae seer ince mannmne coat 27
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.404 Filed 04/23/20 Page 8 of 38

ISSUE PRESENTED

SHOULD PLAINTIFF’S COMPLAINT BE DISMISSED PURSUANT
TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)?

Defendants Answer: Yes

Plaintiff Answers: No

il
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.405 Filed 04/23/20 Page 9 of 38

INDEX OF AUTHORITIES
CONSTITUTION
51S, Const, amend. VOL, 81, Gl. Bucs wesvmerssecormes armen nes erence 1,16,17,22
U.S. Const. amend. XIV, §1, cl. 3... ... cece ccece see cteceneeateceeeenecuseneuseseeeseeesenseceusensens i1,16,22
CASES
dikire v. Irving, 3360 F.3d S02, 815 (6 Cir, 2003) os osessceenccsessecsausxcenreuscaenscsasanrcenceneiancs 22
Alspaugh v. McConnell, 643 F.3d 162, 169 (6 Cir. 2011).........cccceccecceeteeeeeeecuecseceueeeues 18
Amini v. Oberlin College, 259 F.3d 493, 502 (6th Cir. 2001)............ccccececenceeeceeeeeeeseeesees 7
Ashcroft v. Iqbal, 556 U.S. 662, 29 S.Ct. 1937, 1949, 173 L.Ed.2d. 868 (2009).........0.seseceeees 6,7
Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6™ Cir. 2008).........c0cccccecceececcuessseuceuceusense 7

Beebe v. Hartman, 290 Mich. App. 512, 526, 807 N.W.2d 333 (Mich. 2010), adopted, 489
Bion. DIG, FOR NON cea e (iiiel. I 1G, sonkeaporseee cv pererndcassnerieesiaere eam eercmnces 8

Bell Atlantic Corp. v. Twombly, 550 U.S. 555, 570, 127 S.Ct. 1995, 167 L.Ed.2d 929 (2007)..... 6,7

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6" Cir. 2004)........cc.cccececeesescuceececeneees 17
Boretti v. Wiscomb, 930 F.2d 1150, 1154-55 (6" Cir: 1991) cssiccssscsecsass caseiseeavcdeasisenseonee 17,18
Board of County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 409, 117 S.Ct.

1982, 137 Bd 20 626 (199) sia vntoossusiwannmioonrnaersanpiaueeaay im Meu Na RMaRNaNTEeee ENN 24
Bryant v. Oakpointe Villa Nursing Ctr., 471 Mich 411, 684 N.W.2d 864 (Mich. 2004)........... 14,15,16
Comstock v. McCrary, 273 F.3d 693, 702 (6 Cir. 2001)........0.cc0cccceeceeeseeeeceeecceecenecens 18,21
Connick v. Thompson, 563 U.S. 51, 131 S.Ct. 1350, 179 L.Ed.2d 417 (2011)...... 0... cece eee 24
Cook v. Martin, 148 Fed. Appx. 327, 337-38 (6" Cir. July 25, 2005) (unpublished)............... 21
Doe v. Claiborne County, 103 F.3d 495, 509 (6" Cir. 1996).........ccceceeeeecseeeeeseceeeeeseusssees 22,24
Darrah v. Krisher, 865 F.3d 361, 368 (6 Cir. 2017)........ccccecceceeceeeeeeeeeeeeeeeeteeeeeeeeeenaes 18
Ellis v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6™ Cir. 2006)........0.0cccccceeeeeeceeeeeens 23

ili
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.406 Filed 04/23/20 Page 10 of 38

Estelle v. Gamble, 429 U.S. 97, 104-06, 97 S.Ct. 285, 50 L.Ed.2d (1976).......0...cceccccceeeeeeees 17,18
Farmer v. Brennan, 511 U.S. 825, 833, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)..............0. 16
Harbour v. Corr. Med. Servs., 266 Mich. App. 452, 702 N.W. 2d 671 (Mich. 2005); cert.
denied: 4735 Wich. 859, 712 WOW .2d. 777 (MIGi. 2006) wes eananicesnesaumemen neccenceneae nue maniens 8,9,10,11
12.13
Hudson v. Palmer, 468 U.S. 517, 526-527, 104 S.Ct. 3194, 82 L.Ed.2d 393(1984).............0.. 16
L.A. County v. Humphries, 562 U.S. 29, 38-39, 131 S.Ct. 447, 178 L.Ed.2d 460 (2010).......... 22
Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1974).......... 1,1,22,23
Moore’v: Holbrook, 2.8 3d 697, T0016" Cir. 1993 \ocssacacsssnesarwecexsussssavessssnas ceca suarecis 17
Reed v. Breton, 475 Mich. 531,539, 718 N.W.2d.770 (Mich, 2006) x s.cursererssessvwsvessomreeeas 10
Richmond v. Hug, 885 F.3d 928 (6™ Cir. 2018)..........csccccseccnsceeeceneccnseeeanceaeeceaeseusesens 18
Shadrick v. Hopkins Ciy., Ky« 805 F.3d 724, 738 (6 Cir. 2015) wssssseocssesrsesereesaseccaenssencas 25
Southern Ohio Bank v. Merrill Lynch, Pierce, Finner and Smith, Inc., 479 F.2d 478, 480
(GF CIR 1918) ce cosiaceese cvssadeenenervarceamsvavoravie rcesuavicme bees mnaseeentcunweneunon eis eamwenesnecaye 6
Tate v. Coffee County, 48 Fed. Appx. 176, 180 (6th Cir. Oct. 4, 2002) (unpublished)............ 21
Technology Recycling Corp. v. City of Taylor, 186 Fed. Appx 624, 640 n.5 (6" Cir. 2006)...... 7
Trowell vy. Providence Hosp. & Med. Centers, Inc., 316 Mich. App. 680, 697, 893 N.W.2d
ES CM eR 2G seas scemvaw aureus ersaaum weexeusiounnss necaactans comer she nats aee ern RIE inns 15,16
Turner v. City of Taylor, 412 F.3d 629, 639 (6 Cir. 2005).........cccceceeceeeeeceeceseseeenenecs 22
Westlake v. Lucas, 537 F.2d 857, 858 (6" Cir. 1976)........0.ccccccecescuccecuceucuececseeceucnecsens 6,17
Whitley v. Albers, 475 U.S. 312, 319, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1976)....ccsssscsscsevssces 17

Wiley v. Henry Ford Cottage Hosp., 257 Mich. App. 488, 510, 668 N.W.2d 402 (Mich. 2003)... 15
Wilson v. Seiter, 501 U.S. 294, 301, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991)

Ziegler y. IBP Hog Market, Inc., 249 F.3d 509, 511-12 (6 Cir. 2001)........... cece eeeeeeeee cece es 6,9

iv
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.407 Filed 04/23/20 Page 11 of 38

STATUTES
AD TSC S983 wicca cveigsiiny ses ecvorsrarcaueanvquocayansvensneee sansnenwenvaceacoeonseaceusvearsasmevanen 1,22
MCL §600.2955a......ccccccesceseceseesevsceacecsccsececeuevsssivesevsseusaseseveesrevaveseerseseeats 8,10,11

RULES OF CIVIL PROCEDURE
Bed. B. Civ. 2. L2G IG) saccsseiamesenscaceeszevnscnremwcnsipepurgeessaggensranweminyseexopocmussyyemesnveongser 11,6,7,23

Feds Ra Cry SP 266) 52 rer osteierw ate ew arte telsin user cioln io actsis te eietalsrie slodenarcezn psi vesneltesamvossis miayetsiaoialistela naan sloinciaessernine ovin 7
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.408 Filed 04/23/20 Page 12 of 38

PLAINTIFF’S COUNTER STATEMENT OF FACTS

Plaintiff's decedent, Wade Jones, age 40, died from complications of hypoxia and
irreparable brain damage after suffering from severe alcohol withdrawal during his 4-day
incarceration at the Kent County Correctional Facility (KCCF), from April 24, 2018 through April
27, 2018. His father, Plaintiff, Charles Jones, filed this Complaint as personal representative of
the Estate of Wade Jones, against Kent County, the individual Kent County correctional officers
(the “Corrections” and/or “Kent County” Defendants), and the Corizon Defendants, the health care
service provider for KCCF. (ECF No. 1-2, PageID.60)

Plaintiffs Complaint states the following causes of action against the Corizon Defendants:
1) Count III- Deliberate Indifference to Serious Medical Needs, Violation of Civil Rights Pursuant
to 42 U.S.C. §1983 against the individual Corizon employees, 2) Count IV — Failure to Screen,
Failure to Train, Failure to Supervise, and Inadequate Policies, Procedures, Customs and Practices
— Deliberate Indifference, Violation of Civil Rights Pursuant to 42 U.S.C. §1983 against Corizon
Health, Inc. (Monell Claim), 3) Count V — Medical Malpractice against the Corizon Defendants
(the individual Defendants and Corizon Health, Inc.), and 4) Count VI- Ordinary and Gross
Negligence against Corizon Health, Inc. (ECF No. 1)

Paragraphs thirty-eight (38) through one hundred ninety-four (194) of Plaintiff's
Complaint contain detailed, factual allegations based upon Plaintiffs 21-month investigation into

his son’s death. (ECF No.1, PageID. 9-34)(Ex. 2, Declaration of Jennifer G. Damico) !

 

' Plaintiff respectfully directs the Court to his Complaint where 24 pages are dedicated to his
factual allegations, rather than repeat them here.
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.409 Filed 04/23/20 Page 13 of 38

A brief recitation and timeline of the pertinent factual allegations are provided below:

 

 

 

 

 

 

 

 

 

 

 

DATE/TIME FACTUAL ALLEGATION Ex. No.

4/13/18 Wade Jones (Jones) was issued a misdemeanor ticket for retail fraud- ECF No.1;
3™ degree, with a notice to appear for an arraignment hearing at the PageID.13
59" District Court in Walker, Michigan.

4/24/18- 2:45 p.m. | The district court judge read the results of Jones’ two (2) portable ECF No.1-
breath tests (PBT): .159 and .145. 4,PageID.122

4/24/18- 3:01 p.m. | The district court judge stated that he could smell the odor of alcohol | ECF No.1-4,
on Jones, chastised him for appearing in court intoxicated, and PageID.126
sentenced him to an immediate 5-day incarceration at the KCCF.

4/24/18 -5:17 p.m. | Jones was transported to the KCCF at around 4:40 p.m. and was seen | ECF No. 37,
to 5:27 p.m. by Defendant, Teri Byrne, R.N., at Central Intake for his Medical and | PageID. 318
Mental Health Screening Examinations and Surveys (“Screening

Forms”).
4/24/18-5:17p.m.- | While she performed a dental check, including examining his gums Ex. 3
5:27 p.m. and teeth, Defendant, Byrne, did not note the odor of alcohol, did not
ask Jones the time of his last drink, or record any other indicators that
Jones was intoxicated or had the potential withdrawal during his stay.”
4/24/18-5:27 p.m. | Defendant, Byrne, made no referrals to nursing, did not recommend ECF No.29,
that he be placed in an observation cell, nor did Defendant, Byrne, PagelID. 261;
recommend that he be placed on a medically supervised alcohol ECF No. 37,
withdrawal program. PagelID. 319-
320
4/24/18 —9:00 Jones was transferred to the main jail, housing unit L1 and placed in ECF No. 37,
p.m. cell #011. PageID. 320
4/24/18-10:18 Defendant, Deputy Julie Cooper, entered “Medical Alerts” in Jones’ Ex. 4;
p.m. KCCF record for alcohol withdrawals or delirium tremens based upon | ECF No. 37,
Jones’ self-reporting of his symptoms. PagelID. 320
4/25/18-1:17 p.m. | Defendant, Deputy Donald Plugge, conducted Jones’ Primary Ex. 5;
Classification Screening (“Classification”) 21 hours after being ECF No. 37,
booked in the KCCF. In his report, Defendant, Plugge, wrote: PagelID. 324

 

“GOING THRU ALC WD’S [alcohol withdrawals] HASN’T
RECEIVED MEDS YET. HAVING ISSUES WITH SLEEPING
AND THROWING UP. .. DAILY LIQUOUR USE.” Defendant,
Plugge, did not refer Jones to the nursing staff, the infirmary, and/or
an off-site acute care facility, and wrote: “LEAVE IN CURRENT
LOCATION UNTIL WD’S IMPROVE.”

 

 

 

? Exhibit “A” to Defendants’ Brief in Support of their Motion to Dismiss are the redacted Medical
and Mental Health Screening Examinations and Surveys purportedly completed by Defendant,
Byrne, on April 24, 2018. (ECF No. 29-1, PageID. 265-269) The full, unredacted surveys,
which Plaintiff's counsel obtained directly from Defendant, Kent County, through a FOIA
request, are attached as Ex. 3.

 

 
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.410 Filed 04/23/20 Page 14 of 38

 

 

 

 

 

 

 

 

4/24/18-4/26/18 Defendant, Deputies William Jourden and William Grimmett, and Ex. 2;
several unidentified deputies, made frequent bed/cell checks, talked to | ECF No. 37,
Jones, and observed his increasingly erratic behavior. PagelID. 327,

4/26/18-1:00 a.m. | 27 hours after Jones’ self-reported alcohol withdrawal symptoms or Ex. 6;
delirium tremens, Defendant, Jourden, entered a note into the KCCF ECF No. 37,
record: “Inmate has started to display symptoms of WD. PageID. 328
Hallucinations, confusion, picking and banging on door to escape.
Will continue to monitor.”

4/26/18-4:00 a.m. | 31 hours after self-reporting alcohol withdrawal symptoms or delirium Ex. 6;
tremens, Jones was seen by a medical professional, Defendant, Janice | ECF No. 37,
Steimel, L.P.N. PageID. 328

-329

4/26/18 —4:30 a.m. | Defendant, Steimel, performed a standardized alcohol withdrawal Ex. 7
protocol test, CIWA-ar, and documented Jones’ score as 19. She
wrote that she was “unable to get” his blood pressure and no vitals
were noted on the record.

4/26/18-5:30 a.m. | Defendant, Melissa Furnace, R.N., requested and received the verbal Ex. 8
orders from Defendant, Joanne Sherwood, N.P., for the administration
of Diazepam (Valium), 10 milligrams orally, every 8 hours for 2 days.
She noted that Jones’ condition as: “hallucinations.”

4/26/18-12:55 p.m | Jones was given his first, and only, dose of Diazepam — approximately Ex. 2
45 hours after his incarceration in KCCF.

4/26/18-7:00 p.m. | Jones was seen by Defendant, Lynn Fielstra, L.P.N.. She conducted a Ex. 9
CIWA-ar and documented his score as 21 (severe). She did not check
his vital signs or note them in the record.

4/27/18-12:25 am | Defendant, Jourden, called for medical personnel to attend to a Ex. 10

laceration on Jones’ elbow “due to rapid movements in his cell.”

 

4/27/18-12:35 a.m

Defendant, Dan Card, L.P.N., arrived at cell #011.> He did not
administer a dose of Diazepam, bandage and/or treat the elbow of a
visibly incoherent Jones, who was in a severe medical crisis. He did
not take Jones’ vital signs. Instead, he entered with a clip board and
attempted to have Jones sign forms.

Ex. 2; Ex. 12

 

4/27/18-4:00 a.m.

Defendant, Card, returned to Jones’ cell and performed a CIWA-ar.
He noted the score as 20 (severe). He did not administer a dose of
Diazepam, bandage Jones’ lacerated elbow or perform any medical
services. He did not take Jones’ vital signs. Defendant, Card,
completed the “Refusal of Clinical Services” form and indicated that
Jones refused “withdrawal check” because he was “Ok at this time.”
The form is not signed by Jones.

Ex. 2; Ex. 9

 

 

4/27/18-5:01 a.m.

 

Defendant, Jourden, noted in the record that “[I]nmate Jones was
unable to understand directions from staff to be evaluated by medical
during WD checks.”

 

Ex. 12

 

 

5 Plaintiff mistakenly refers to this Defendant as James August Mollo, L.P.N., in his Complaint.

3

 
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.411 Filed 04/23/20 Page 15 of 38

 

4/27/18-5:30 a.m.

Defendant, Furnace, was called to Jones’ cell due to “severe w/d,
shaking (observed by deputy), skin tear, R elbow, vodka use, visual,
tremors.” She assisted Defendant, Card, in bandaging Jones’ elbow.
No dose of Diazepam was given to Jones. She noted his blood
pressure as 150/92 and his Glasgow Coma Scale Score as 13
(improperly added as 14).

Ex. 13

 

4/27/18— 5:45 a.m.

Defendant, Furnace, called Defendant, Joanne Sherwood, N.P., and
received the following instructions: “[A]ttempt to have inmate rel.
[released](rel. date tomm) and bring to ER — spoke to Sgt McGinnis,
after 7 am, can try and talk to courts/and/or bring to ER. To infirmary
now.”

Ex. 14

 

4/27/18-5:59 a.m.

Jones was taken to the infirmary (M1H) by wheelchair because he
could not stand up or walk. He was placed in observation cell 0139.

Ex. 2

 

4/27/18-6:00 a.m.-
7:43 a.m.

Jones was in cell 0139 alone. He was not seen by any medical

personnel while in H1M until he was found unresponsive. No one
entered to take vital signs, administer medication, start an IV with
fluids, and/or perform any type of medical examination or service.

Ex. 2

 

4/27/18-7:36 a.m.

Defendant, Deputy Houston, received telephone call from Defendant,
Sgt. Knott, “asking if the nurses started and IV yet.” Defendant,
Houston, told Defendant, Knott, that Defendant, Chad Goetterman,
was “waiting for Nurse Practitioner Joanne Sherwood to arrive [shift
began at 8:00 a.m.] and determine if they were going to send him out
to hospital or put an IV in here.”

Ex. 21

 

4/27/18-7:43 a.m.

Defendant, Goetterman, found Jones unconscious and not breathing
on the toilet in cell 0139. He attempted to resuscitate Jones with
assistance from other Defendants. Jones was in cardiac arrest. EMS
was called.

Ex. 15

 

4/27/18-7:52 a.m.

Hart EMT’s intubated Jones and performed advanced life saving
techniques. Jones is transported to Spectrum Butterworth Hospital.

Ex. 16

 

4/27/18 - 5/2/18

Jones never regained consciousness and was put on life support. He
suffered an anoxic injury and remained in vegetative state with no
brain activity due to acute respiratory failure secondary to cardiac
arrest and died on May 2, 2018.

Ex. 17

 

 

5/5/18

 

The Kent County Medical Examiner noted Jones’ final diagnosis as
medical complications of chronic ethanol abuse, status postmortem
harvest of heart and hypoxic ischemic encephalopathy. The toxicology
report showed less that .01 mceg/mL of Diazepam in his femoral blood
drawn on 4/27/18 at 8:45 a.m.; less than the low linear reference range
for the drug.

 

Ex. 18

 

As alleged in Plaintiff's Complaint, and supported by the Exhibits, at the time of the Jones’

death, the Defendant, Corizon Heath, Inc., enjoyed a $5,500,000.00 annual contract (the

“Contract”) to provide medical services to Kent County inmates. (ECF No. 1-2, PageID. 61) The

4

 
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.412 Filed 04/23/20 . Page 16 of 38

Contract required Corizon to adhere to all standards set forth by the National Commission on
Correctional Health Care (NCCHC), and in particular, “Standards for Health Services in Jails”.
(ECF No. 1-3, PageID. 72) Defendant agreed to be bound by the NCCHC standards in order
obtain accreditation from the commission; no doubt a selling point in soliciting lucrative contracts.
In exchange for the $5,500,000.00 annual fee, Defendant, Corizon Health, Inc., agreed to staff the
KCCF with licensed, certified, and trained medical personnel, at a certain number for each level
of licensure or certification. Further, it agreed, at a minimum, to provide continuing health care
professional education and training to its medical staff and to the corrections staff.

While Plaintiff, without the having the opportunity to conduct discovery, is not in possession
of the Defendant, Corizon Health, Inc.’s, written policies and procedures, the NCCHC standards
set forth a basis for the constitutional violations as set forth in Plaintiff's Complaint, as fully
explained in Plaintiff's Brief, Argument, Paragraphs III and IV, infra.

The Corizon Defendants request this Honorable Court find that no factual development could
justify relief where Plaintiff outlined plausible, if not probable, causes of action against the Corizon
Defendants. At the very least, genuine issues of material fact exist that respectfully, preclude this
Honorable Court from summarily dismissing Plaintiff's Complaint prior to the commencement of

discovery.
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.413 Filed 04/23/20 Page 17 of 38

CONTROLLING OR MOST APPROPRIATE AUTHORITY

A. FED. R. CIV. P. 12(b)(6) and (c)

A motion to dismiss for failure to state a claim is disfavored, especially when one’s civil
rights are at stake. Westlake v. Lucas, 537 F.2d 857, 858 (6" Cir. 1976).

The Corizon Defendants seek dismissal on the pleadings in lieu of answering Plaintiff's
Complaint pursuant to FED. R. Civ. P. 12(b)(6). To survive this motion, Plaintiffs Complaint must
contain more than “labels and conclusions” or “a formulaic recitation of the elements of cause of
action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 555, 570, 127 S.Ct. 1995, 167 L.Ed.2d 929
(2007). A complaint does not “suffice if it tenders naked assertions devoid of further factual
enhancement.” Ashcroft v. Igbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d. 868
(2009)(quoting Twombly, 550 U.S. at 557, 127 S.Ct. at 1966).

“All well pleaded material allegations of the non-moving party's pleadings are taken as
true and allegations of the moving party that have been denied are taken as false.” Southern Ohio
Bank v. Merrrill Lynch, Pierce, Finner and Smith, Inc., 479 F.2d 478, 480 (6 Cir. 1973). See
also, Ziegler v. IBP Hog Mkt, Inc., 249 F.3d 509, 512 (6 Cir. 2001) (the court must “construe the
complaint in the light most favorable to the plaintiff, accept all of the complaint's factual
allegations as true, and determine whether the plaintiff undoubtedly can prove no set of facts in
support of [a] claim that would entitle [the plaintiff] to relief.”).

Generally, a complaint does not need to contain “detailed factual allegations,” although its
allegations “must be enough to raise a right to relief above the speculative level.” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “Blanket
assertions” or a “formulaic recitation of the elements of a cause of action” are not sufficient.

Twombly, 550 U.S. at 555, 556 n. 3. In other words, “a complaint must contain sufficient factual
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.414 Filed 04/23/20 Page 18 of 38

matter, accepted as true, to “state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at
678, 129 S.Ct. 1937 (quoting Twombly, 550 U.S. at 570). The factual allegations must “allow[ ]
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id, at 1949-50. This is a “context-specific task that requires the reviewing court to draw on its
judicial experience and common sense.” Jd. at 1950. A well pleaded complaint may proceed even
if it appears “that a recovery is very remote and unlikely,” and Rule 12(b)(6) does not continence
dismissal based on a judge's disbelief of the plaintiff's factual allegations. Twombly, 127 S.Ct. at
1964-1965.

The court generally reviews only the allegations set forth in the complaint in determining
whether to grant a Rule 12(b)(6) motion to dismiss. However, “matters of public record, orders,
items appearing in the record of the case, and exhibits attached to the complaint, also may be taken
into account.” Amini v. Oberlin College, 259 F.3d 493, 502 (6th Cir. 2001)(emphasis supplied).
A motion on the pleadings under FED. R. Civ. P. 12(c), “turns on legal issues, and is not an
assessment of the evidence.” Technology Recycling Corp. v. City of Taylor, 186 F. Appx 624, 640
n.5 (6" Cir. 2006). When considering whether to grant a motion to dismiss pursuant Rule 12(b)(6)
or 12(c), the court may consider any other items of “public record” without converting the motion

into one for summary judgment. Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6 Cir. 2008).
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.415 Filed 04/23/20 Page 19 of 38

ARGUMENT

1. PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,
IF TAKEN AS TRUE, THAT SUPPORT A PLAUSIBLE CLAIM FOR
RELIEF FOR DAMAGES THAT WADE JONES’ IMPAIRED ABILITY
TO FUNCTION ON APRIL 24, 2018, WAS NOT 50% OR MORE THE
CAUSE OF THE ACCIDENT OR EVENT THAT LED TO HIS DEATH.

The Corizon Defendants seek dismissal of Plaintiff's state law medical malpractice,
ordinary and gross negligence claims, based upon an apportionment of fault statute, MCL
§600.2955a, relying upon Harbour v. Corr. Med. Servs., 266 Mich. App. 452, 702 N.W. 2d 671
(Mich. 2005); cert. denied, 475 Mich. 859, 712 N.W.2d 777 (Mich. 2006). MCL §600.2955a,
states, in relevant part:

“(1) It is an absolute defense in an action for death of an individual

or injury to a person or property that the individual upon whose death

or injury the action is based had an impaired ability to function due to the
influence of intoxicating liquor or a controlled substance, and as a result
of that impaired ability, the individual was 50% or more the cause of the
accident or event that resulted in their death or injury. If the individual
described in this subsection was less than 50% of the cause of the accident
or event, an award of damages shall be reduced by that percentage.

(2) As used in this section:

(b) “Impaired ability to function due to the influence of intoxicating liquor
or a “controlled substance” means that, as a result of an individual drinking
_.. intoxicating liquor the individual’s senses are impaired to the point

that the ability to react is diminished from what it would have be had the
individual not consumed the liquor... An individual is presumed

under this section to have an impaired ability to function due to the
influence of intoxicating liquor . . .if, under a standard prescribed by
section 625a of the Michigan vehicle code, . . . , a presumption would arise
that the individual’s ability to operate a vehicle was impaired. MCL
§600.2955a(1) and (2)(b)(emphasis added).

The intent of the statute was to “place more responsibility on intoxicated plaintiffs who are
equally or more to blame for their injuries by making a shift toward personal responsibility.”

Beebe v. Hartman, 290 Mich. App. 512, 526, 807 N.W.2d 333 (Mich. 2010), adopted, 489 Mich.
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.416 Filed 04/23/20 Page 20 of 38

956, 798 N.W.2d 513 (Mich. 2011)(quoting, Harbour, 266 Mich. App. at 461). However, “this
purpose would not be served if a plaintiff, albeit an intoxicated plaintiff, were precluded from
bringing an action to recover for separate and discrete injuries that were the result of medical
malpractice and not the plaintiff's intoxication. Such an outcome would result in an inequitable
shifting of the blame that would favor a negligent medical care provider who was more at fault for
the injury than the intoxicated plaintiff.” Jd.

As discussed below, the facts of this case are distinguishable from Harbour. However, the
Corizon Defendants are asking the Court to apply the summary judgment standard before Plaintiff
has had the opportunity to conduct discovery. Plaintiff's claims must only be plausible on their
face, meaning, dismissal is only warranted if “plaintiff undoubtedly can prove no set of facts in
support of [a] claim that would entitle [the plaintiff] to relief.” Ziegler v. IBP Hog Mkt., Inc., 249
F.3d 509, 512 (6" Cir. 2001).

In Harbour, the decedent was arrested for driving under the influence of alcohol and
registered a .032 on a Breathalyzer test at the Macomb County Jail; three (3) times over the legal
limit. Harbour y. Corr. Med. Servs., 266 Mich. App. 452, 454, 702 N.W. 2d 671 (Mich. 2005).
Upon intake, the decedent was assessed by a corrections nurse, who placed him on “sick call” in a
holding cell, to be seen in the morning by a doctor. Jd. The decedent collapsed two hours after
the nurse’s assessment and died as a result of irregular heart rhythms caused by acute alcohol
withdrawal. Jd. The plaintiff alleged medical malpractice, intentional conduct and ordinary
negligence against the correctional health care provider.

A jury trial commenced, and at the close of the plaintiff's proofs, the trial court granted
directed verdict for the defendant, finding as a matter of law, that “the evidence unequivocally

established that the decedent’s intoxication was the proximate cause of his death.” Harbour, 266
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.417 Filed 04/23/20 Page 21 of 38

Mich. App. 452, 455. The trial court dismissed all plaintiff's claims with the exception of her
count for medical malpractice. Jd. The appellate court affirmed the decision. Jd. at 463.

In its analysis, the Harbour Court deconstructed the statute, stating that the defendant had
the burden to prove that: 1) the decedent had an impaired ability to function due to the influence
of intoxicating liquor, and 2) that as a result of that impaired ability, the decedent was 50% or more
the cause of the accident or event that result in his death. Harbour, 266 Mich. App. 452, 456 (Mich.
2005).

The court found that the plaintiff presented no evidence to refute that the decedent’s blood
alcohol level was .032, and therefore, at the time accident or event, he “presumptively had an
‘impaired ability to function due to the influence of intoxicating liquor? under MCL
600.2955a(2)(b).” Jd. at 457. In other words, the plaintiff presented no evidence to rebut the
presumption created by the statute. Reed y. Breton, 475 Mich. 531, 539, 718 N.W.2d 770 (Mich.
2006)(“[t]he usual standard required to overcome a rebuttable presumption is ‘competent and
credible evidence.’”).

Next, the plaintiff argued that the “event” that led the decedent’s death was the defendant’s
subsequent negligence. In the context of acute alcohol withdrawal, the appellate court looked to
the broad meaning of the word “event” stating:

“ijn this case, the expert medical witnesses uniformly agreed that
withdrawal is the natural and expected, even inevitable, outcome of
excessive alcohol consumption. However, the testimony of these
experts also indicated that withdrawal, although caused by drinking
alcohol, is a process or syndrome distinct from alcohol consumption;
withdrawal has a detectable onset, is manifested by specific symptoms,
and eventually passes. Therefore, alcohol withdrawal meets the broad
definition of an “event,” as defined in Piccalo, for the purposes of MCL

600.2955a(1).”

Id.

10
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.418 Filed 04/23/20 Page 22 of 38

Importantly, the Harbour Court rejected the plaintiff's argument that the decedent’s death
could have been prevented had he been taken to an emergency room, as speculative, based upon
the testimony of the plaintiff's own medical experts. Id. at 463. Therefore, in affirming the lower
court’s ruling, the court stated:

“Tulnder these circumstances, reasonable minds could not differ
that, as a result of that impairment, the decedent was fifty percent
or more the cause of the “event” — acute alcohol withdrawal — that
resulted in his death. Plaintiff's own evidence was unequivocal that
the decedent’s chronic alcohol abuse, and on the night in question,

his alcohol-related impairment caused the acute withdrawal that was
the “most immediate, efficient, and direct cause” of his death.”

Id.

In order to avail themselves to the absolute bar of MCL §600.2955a, as a matter of law,
the Corizon Defendants, must satisfy both components of the statute: 1) that Jones had an impaired
ability to function due to the influence of intoxicating liquor, and 2) that as a result of that impaired
ability, the Jones was 50% or more the cause of the accident or event that result in his death.
Harbour, 266 Mich. App. 452, 456 (Mich. 2005). The Corizon Defendants cannot satisfy either.

First, the Corizon Defendants cannot unequivocally demonstrate that Jones had “an
impaired ability to function” within the meaning of MCL §600.2955a(2)(b). Second, Plaintiff is
permitted to rebut any presumption of “impairment” by way of competent and credible evidence.
Third, the Corizon Defendants cannot unequivocally prove when the alleged “event” — alcohol
withdrawal syndrome or delirium tremens — began. And forth, Plaintiff maintains that the separate
and distinct acts and/or omissions committed by the Corizon Defendants during the four (4) days
of Jones’ incarceration were the “most immediate, efficient and direct cause of his death” that

clearly outweigh any potential comparative fault of Jones.

11
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.419 Filed 04/23/20 Page 23 of 38

The Corizon Defendants are equivocal. On one hand, they argue that due to alcohol
intoxication, Jones had an impaired ability to function on April 24, 2018, the day he was medically-
evaluated by its screening health care professional, Defendant, Teri Byrne, R.N., and this impaired
ability to function on April 24, 2018, was 50% or more the cause of the event, alcohol withdrawal
syndrome and/or delirium tremens, that resulted in his death.

On the other hand, they argue that Byrne, registered nurse, who is trained in screening
incoming inmates for drug and alcohol addiction issues, including the signs and symptoms of
alcohol withdrawal, exhibited no signs of intoxication, impaired ability or alcohol withdrawal on
April 24, 2018, and therefore, she could not have been deliberately indifferent to his serious
medical needs.

Unlike the decedent in Harbour, who was arrested after registering a .32 on a Breathalyzer,
and died within a few hours of his incarceration, the causal connection between Jones’ alcohol
consumption and his death, is considerably weakened by time, and separate and distinct,
superseding acts and omissions by the Defendants.

These facts are uncontroverted. At approximately 2:45 p.m., on April 24, 2018, the district
court judge read Jones’ PBT results into the record as .159 and .145. (ECF No. 1-4, PageID. 122)
It is unknown at what time the tests were administered. The district court judge stated: “[y]ou
don’t present as intoxicated, which concerns that you have a tolerance built up.” (ECF No. 1-4,
PageID. 124) Jones arrived at the jail at approximately 4:40 p.m., and was assessed by Defendant,
Byrne, from approximately 5:17 p.m. to 5:27 p.m. (ECF No. 37, PagelID. 318)

At 10:18 p.m. on April 24, 2018, Jones reported that he was experiencing alcohol
withdrawal symptoms and alerts were entered into his KCCF record. (Ex. 4; ECF No. 37, PageID.

320) The only order for life-saving alcohol withdrawal medication was made on April 26, 2018

12
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.420 Filed 04/23/20 Page 24 of 38

at 5:30 a.m.; 33 hours after Jones’ first documented self-report of withdrawal symptoms. (Ex. 8)
Jones was not transferred to the infirmary or medical isolation unit (H1M) until 6:00 a.m. on April
27, 2018. Once in H1M, no medical personnel entered his observation cell to take his vital signs,
administer medications, start an IV of fluids, or otherwise provide any type of medical care or for
the approximately 1 2 hours that he was in cell 0139, until he was found unresponsive in the
bathroom stall. The toxicology report showed that Jones had less that .01 ng/mL of Diazepam in
his femoral blood drawn at 8:45 a.m. on April 27, 2018; meaning, he was not given the medication
in accordance with the order. (Ex. 18)

In addition to the detailed factual allegations in Plaintiffs Complaint, three (3) affidavits
from medical expert witnesses were attached as exhibits. (ECF No. 1-6, PageID 129-142) These
affidavits, alone, distinguish this case from Harbour, and create genuine issues of material fact as
to whether: 1) Jones had an impaired ability to function due to the influence of alcohol on April
24, 2018, that was 50% or more the cause of the event that led to his death, and 2) whether the
Corizon Defendants’ medical malpractice, gross and/or ordinary negligence was a proximate cause
of Jones’ injuries and death. Accordingly, the Corizon Defendants’ Motion to Dismiss Plaintiff’ s
Complaint should be denied.

Il. PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT PLAUSIBLE CLAIMS FOR

RELIEF FOR DAMAGES AGAINST DEFENDANTS FOR GROSS

AND ORIDNARY NEGLIGENCE.

Count VI of Plaintiff's Complaint alleges claims of gross and ordinary negligence against
the Corizon Defendants. Specifically, Plaintiff maintains that the Corizon Defendants had a duty
to maintain the medical equipment in proper working order, including the AED [automated

external defibrillator] and oxygen tanks. Further, Plaintiff argues that the Corizon Defendants

failed to properly hire, train, instruct, supervise and control the actions and conduct of its

13
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.421 Filed 04/23/20 Page 25 of 38

employees and agents with respect to the maintenance of the medical equipment in proper working
order, including the AED and oxygen tanks.
In his factual allegations, Plaintiff stated:
177. Once Jones was dragged onto the cell floor, Defendant, Goetterman,
began chest compressions and manual ventilation after the oxygen tank,
upon information and belief, was empty and/or defective, in violation on

[sic] Defendant, Corizon’s, Contract with Defendant, Kent County.

180. When AED was attempted, “no shock was advised,” the machine was on
“low battery” and it powered off.

(ECF No.1, PageID. 31-32)(Ex. 2)(Ex. 19)

NCCHC Standard, J-D-03, Clinic Space, Equipment and Supplies, states that: “[s]ufficient
and suitable space, supplies, and equipment are available for the facility’s medical, dental and
mental health services.” (Ex. 20) The compliance indicator for the standard further explains:
“Tt}he facility has, ata minimum ...n. oxygen, 0. automated external defibrillator . . .” Jd.

Plaintiff agrees, generally, that negligence occurring in the course of a patient-professional
relationship sounds in medical malpractice only. However, the Michigan Supreme Court in
Bryant v. Oakpointe Villa Nursing Ctr., 471 Mich. 411, 684 N.W.2d 864 (Mich. 2004),
promulgated a two-part test for distinguishing between ordinary negligence and medical
malpractice claims. A court must analyze: 1) whether the claim pertains to an action that occurred
within the course of a professional relationship, and 2) whether the claim raises questions of
medical judgment beyond the realm of common knowledge and experience. If both these
questions are answered in the affirmative, the action is subject to the procedural and substantive
requirements that govern medical malpractice actions. Bryant, 471 Mich. 411, 422, 684 N.W.2d

864 (Mich. 2004).

14.
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.422 Filed 04/23/20 Page 26 of 38

Thus, both questions must be answered in the affirmative in order for the claim to sound in
malpractice claim only. It is not enough that a professional relationship was involved. "The fact
that an employee of a licensed health care facility was engaging in medical care at the time the
alleged negligence occurred means that the plaintiffs claim may possibly sound in medical
malpractice; it does not mean that the plaintiffs claim certainly sounds in medical malpractice.” Jd.
at 421.

In Trowell v. Providence Hosp. & Med. Centers, Inc., 316 Mich. App. 680, 697, 893
N.W.2d 112 (Mich. 2016), with respect to the transferring of a patient, the court noted that
"medical judgment, knowledge, and expertise could certainly play an integral role in determining
whether one person or two persons should assist a patient in walking or moving." It also noted,
"{h]owever, we can also envision a situation in which the determination regarding whether it was
negligent to employ just one worker to assist a patient can be made by a jury on the basis of the
jurors' common knowledge and experience." 316 Mich. App. at 698. The court further stated:

We recognize that in certain cases it may be necessary to

consider matters that implicate medical judgment in conjunction

with matters that do not implicate medical judgment relative to
evaluating whether negligence occurred in moving or handling

a patient, which would effectively make the case a medical malpractice
action. However, in other cases, factors not requiring or implicating
medical judgment may be fully sufficient in and of themselves to
properly assess the reasonableness of conduct; such factors fall within
the realm of common knowledge and experience. Absent documentary
evidence and illumination from the complaint, we simply cannot ascertain
whether the instant case is such a case or whether medical expertise and
judgment must be contemplated relative to the question of the number
of aides or nurses that should have been employed to safely assist
plaintiff. The allegations in the complaint alone were inadequate to serve
as a basis to summarily dismiss plaintiff's action, and plaintiff was not
obligated to submit documentary evidence when the hospital chose not
to do so in support of its motion for summary disposition.

Id. at 698-699 (citations omitted).

15
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.423 Filed 04/23/20 Page 27 of 38

The critical issue is whether an ordinary layperson “lacks knowledge regarding the
appropriate methods and techniques for performing the duties at the core of the negligence claim.”
Wiley v. Henry Ford Cottage Hosp., 257 Mich. App. 488, 510, 668 N.W.2d 402 (Mich. 2003). In
accepting as true, the allegations in Plaintiff's Complaint, reasonable jurors, using their ordinary
experience and knowledge, could find that the Corizon’s Defendants’ failure to ensure that its
medical infirmary was properly equipped with: 1) oxygen tanks that were full and/or operable,
and/or 2) an AED machine that was regularly charged and tested, amounted to ordinary and/or
gross negligence.

No expert testimony is necessary to determine whether the Corizon Defendants should
have maintained the medical equipment and supplies in the infirmary. Plaintiff, at the very least,
should be afforded the opportunity, like the plaintiffs in Bryant and Trowell , to conduct discovery,
as outlined in Plaintiff's Counsel’s Declaration. (Ex. 2) Accordingly, Plaintiff requests this
Honorable Court to deny the Corizon Defendants’ Motion to Dismiss.

Il. PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT A PLAUSIBLE CLAIM FOR

RELIEF FOR DAMAGES AGAINST DEFENDANT, TERI BYRNE, R.N.,

FOR VIOLATION OF WADE JONES’ EIGHTH AND FOURTEENTH

AMENDMENT RIGHTS.

It is well established that the Eighth Amendment “imposes duties on [prison] officials, who
must provide humane conditions of confinement; prison officials must ensure that inmates receive
adequate food, clothing, shelter, and medical care, and must ‘take reasonable measures to
guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 833, 114 S.Ct. 1970, 128
L.Ed.2d 811 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-527, 104 S.Ct. 3194, 82 L.Ed.

2d 393(1984)). To state a claim for deprivation of medical care under the Cruel and Unusual

Punishment Clause, the plaintiff must state facts that satisfy both an objective and a subjective test.

16
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.424 Filed 04/23/20 Page 28 of 38

Farmer at 834. The objective component requires a showing that the harm inflicted by the conduct
is sufficiently serious to warrant Eighth Amendment protection. Jd. The conduct must deprive the
plaintiff of “the minimal civilized measure of life’s necessities.” Jd. The Sixth Circuit has held that
“a medical need is objectively serious if it is ‘one that has been diagnosed by a physician as
mandating treatment or one that is so obvious that even a lay person would easily recognize the
necessity for a doctor’s attention.’” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6® Cir.
2004).

To satisfy the subjective component, the plaintiff must show that the official acted with a
sufficiently culpable state of mind; that is, that the conduct was “wanton.” Wilson v. Seiter, 501
U.S. 294, 301, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991); Moore v. Holbrook, 2 F.3d 697, 700 (6"
Cir. 1993). In determining whether an official acted wantonly, the court applies a “deliberate
indifference” standard. Estelle v. Gamble, 429 U.S. 97, 104-06, 97 S.Ct. 285, 50 L.Ed.2d (1976).
While the standard is more than mere negligence, the official need not have the intent to punish or
harm. Whitley v. Albers, 475 U.S. 312, 319, 106 S.Ct. 1078, 89 L.Ed. 2d 251 (1976). A prison
official “may be held liable under the Eighth Amendment for denying humane conditions of
confinement only if he knows that inmates face a substantial risk of serious harm and disregards
that risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847. “[A] prisoner
who suffers pain needlessly when relief is readily available has a cause of action against those
whose deliberate indifference is the cause of his suffering.” Boretti v. Wiscomb, 930 F.2d 1150,
1154-55 (6" Cir. 1991) (citing Westlake v. Lucas, 537 F.2d 857, 860 (6" Cir. 1976)).

With respect to the Corizon Defendants and Defendant, Teri Byrne, R.N., “[a] prisoner’s

Eighth Amendment right is violated when prison doctors or officials are deliberately indifferent to

17
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.425 Filed 04/23/20 Page 29 of 38

the prisoner’s serious medical needs.” Comstock v. McCrary, 273 F.3d 693, 702 (6" Cir. 2001)
(citing Estelle, 429 U.S. at 104).

The Sixth Circuit “‘distinguish[es] between cases where the complaint alleges a complete
denial of medical care and those cases where the claim is that a prisoner received inadequate
medical treatment,’ such that where medical care is merely inadequate, this Court is ‘generally
reluctant to second guess medical judgments.’” Jd. at 939 (quoting Alspaugh v. McConnell, 643
F.3d 162, 169 (6 Cir. 2011) ). “Nevertheless, treatment may be constitutionally impermissible
when it is so woefully inadequate as to amount to no treatment at all.” /d. (internal marks omitted).
“Even relatively short periods of delay or neglect have sufficed.” Darrah v. Krisher, 865 F.3d 361,
368 (6" Cir. 2017). “It is insufficient for a doctor caring for inmates to simply provide some
treatment for the inmates’ medical needs; rather, ‘the doctor must provide medical treatment to the
patient without consciously exposing the patient to an excessive risk of serious harm.’ ” Richmond
v. Huq, 885 F.3d 928 (6" Cir. 2018).

Failure by a jail medical staff to adhere to a prescribed course of treatment may satisfy the
subjective component of an Eighth Amendment violation. Richmond, at 939. Specifically, the
Sixth Circuit has held: "a prisoner who suffers pain needlessly when relief is readily available has
a cause of action against those whose deliberate indifference is the cause of his suffering." Jd.
(quoting Boretti v. Wiscomb, 930 F.2d 1150, 1154-55 (6" Cir. 1991)).

Here, the Corizon Defendants argue that no factual development by Plaintiff could ever
support a claim to relief for damages against Defendant, Teri Byrne, R.N., under the Eighth
Amendment for deliberate indifference to Jones’ serious medical needs. This argument is simply

untrue.

18
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.426 Filed 04/23/20 Page 30 of 38

First, the Corizon Defendants have created a factual question that respectfully precludes this
Court from dismissing Plaintiff's claim against Defendant, Byrne, and the Corizon Defendants.
Attached to their Brief in Support of their Motion to Dismiss, Exhibit A, are purportedly the
Medical and Mental Health Screening Forms completed by Defendant Byrne in Central Booking
on April 24, 2018. (ECF No. 29-1, PageID. 265-269) Plaintiff contests the authenticity and
completeness of the Exhibit A. In fact, attached as Exhibit 3 to Plaintiff's Brief in Opposition to
Defendants’ Motion to Dismiss, are copies of the same documents that Plaintiff received in
response to a Freedom of Information Act request to the Defendant, Kent County. (Ex. 2) A
comparison of the two versions of the documents allegedly prepared by Defendant, Byrne, are
inconsistent, at the very least.

On the Mental Health Screening Form, attached to the Corizon Defendants’ Brief, the
following questions and answers are redacted:

2. Are you currently drunk or high? (If yes, state details.)
4a. Do youcurrently use alcohol? (If yes, state details.)
4b. Do you have any alcohol withdrawal concerns?
5. | Have you ever had alcohol or drug withdrawal? (If yes, state details
Like type of substance, amount of daily consumption, mode, last use,
& withdrawal symptoms experienced such as seizures or hallucinations.)
(ECF No. 29-1, PageID. 265-269); (Ex. 3)

Also, on the Corizon Defendants’ version of both the Mental Health and the Medical
Screening Forms, the “comments” and “treatment plan” notes are redacted. /d. In the unredacted
versions, the notes state: “NBI. NO MENTAL HEALTH CONCERNS. NO ALERTS. NO
CHART MADE.” (Ex. 3) Neither version of the forms is signed by Defendant, Byrne, but they

are dated April 26, 2018; two days after she allegedly conducted the screening evaluations.

19
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.427 Filed 04/23/20 Page 31 of 38

While the Corizon Defendants, in their motion, acknowledge Jones’ purported answers to
the questions that were redacted from their Exhibit A, Plaintiff has legitimate questions as to
whether either version of the screening forms are the original forms that were allegedly completed
by Defendant, Byrne, on April 24, 2018.

For example, in the redacted version attached by the Corizon Defendants, what did
Defendant, Byrne, originally enter on the forms? What was redacted? Is it different from the
version attached a Plaintiff's Exhibit 3? Did Defendant, Byrne, add in information in the comment
sections, or in the “drop downs” for the pertinent questions regarding alcohol use and withdrawal?
Were these documents revised on April 26, 2018; the date that is on both versions of the screening
forms? Plaintiff states that these forms are critical to the subjective knowledge of not only
Defendant, Byrne, but all of the Defendants. Only a forensic computer audit will be able to
uncover whether the documents attached to either brief are authentic, whether the forms were
revised, altered or edited, by whom, and when.

Second, again, the Corizon Defendants maintain that due to alcohol intoxication, Jones had
an impaired ability to function on April 24, 2018, and this impaired ability to function on April 24,
2018, was 50% or more the cause of the event, alcohol withdrawal syndrome and/or delirium
tremens, that resulted in his death.

Defendant, Byrne, registered nurse, is trained in screening incoming inmates for drug and
alcohol addiction issues, including the signs and symptoms of alcohol withdrawal, in accordance
with NCCHC standards. She is the first line of defense for all Defendants. See, Correctional
Health Care Services Agreement, Sec. B.2.a, 2/27/14. (ECF No.1-3, PageID. 73) With respect
to intake screening, NCCHC Standard J-E-02 states that it is “essential” that a “receiving screening

is performed on all inmates upon arrival at the intake facility to ensure that emergent and urgent

20
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.428 Filed 04/23/20 Page 32 of 38

health needs are met” and that “persons who are severely intoxicated, exhibiting signs of alcohol
or drug withdrawal, or otherwise urgently in need of medical attention are referred immediately
for care and medical clearance into the facility.’

Did Defendant, Byrne, ask Jones why he was serving a 5-day sentence for a third-degree
retail fraud misdemeanor? Did Defendant, Byrne, have subjective knowledge that Jones was
sentenced immediately to jail because of his PBT results? Did Defendant, Byrne, discuss Jones’
condition with the “receiving” intake screening person with the initials “N.H.”? What does the
video footage reveal with respect to the screening process, including the alleged dental
examination? (Ex. 2). Other that the intake screening, did Defendant, Byrne, have any other
interaction with Jones? Did she discuss Jones’ screening with any co-Defendants?

The Sixth Circuit has recognized that a "medical professional's failure to perform any of
the tests that would be routinely conducted under similar circumstances rises above the level of
simple negligence and can support a finding of deliberate indifference." Tate v. Coffee County, 48
Fed. Appx. 176, 180 (6th Cir. Oct. 4, 2002) (unpublished); see Comstock v. McCrary, 273 F.3d
693, 711 (6 Cir. 2001) (finding that a doctor's conduct could amount to deliberate indifference
where the doctor did not review an inmate's records and failed to follow departmental policy on
the medical problem at issue); Cook v. Martin, 148 Fed. Appx. 327, 337-38 (6" Cir. July 25, 2005)
(unpublished) (holding a nurse liable for failure to complete an initial medical screening and
completion of cursory examinations of an inmate were sufficient to support a deliberate

indifference claim.)

 

* A standard is classified as either “essential” or “important.” STANDARDS FOR HEALTH SERVICES
IN JAILS, NATIONAL COMMISSION ON CORRECTIONAL HEALTH CARE (2018 ED) (Ex. 20)

21
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.429 Filed 04/23/20 Page 33 of 38

Plaintiff has plead with specificity a plausible cause of action for violation of Plaintiff's
decedent’s constitutional right against Defendant, Teri Byrne, R.N. based upon her deliberate
indifference to his serious medical needs.

Plaintiff requests This Honorable Court deny the Corizon Defendants’ Motion to Dismiss
the claims against Defendant, Teri Byrne, R.N., for the reasons stated above.
iif. PLAINTIFF HAS PLEAD SUFFICIENT FACTUAL ALLEGATIONS,

IF TAKEN AS TRUE, THAT SUPPORT A PLAUSIBLE CLAIM FOR

RELIEF FOR DAMAGES, AGAINST DEFENDANT, CORIZON

HEALTH, INC., FOR VIOLATION OF WADE JONES’ EIGHTH AND

FOURTEENT AMENDMENT RIGHTS (MONELL CLAIM).

Like a municipality, a private corporation, may only be liable under § 1983 when its policy
or custom causes the injury, regardless of the form of relief sought by the plaintiff. Z.4. County v.
Humphries, 562 U.S. 29, 38-39, 131 S.Ct. 447, 178 L. Ed.2d 460 (2010) (citing Monell v. Dep't of
Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1974)). In a municipal liability
claim, the finding of a policy or custom is the initial determination to be made. Doe v. Claiborne
County, 103 F.3d 495, 509 (6™ Cir. 1996). The policy or custom must be the moving force behind
the constitutional injury, and a plaintiff must identify the policy, connect the policy to the
governmental entity, and show that the particular injury was incurred because of the execution of
that policy. Alkire v. Irving, 330 F.3d 802, 815 (6 Cir. 2003); Doe, 103 F.3d at 508-09.

Plaintiff's 42 U.S.C. §1983 claims against Defendant, Corizon Health, Inc., are divided into
essentially two categories: 1) failure to screen, train and supervise it employees, and, 2) inadequate
customs, policies, practices and procedures.

To argue that Plaintiffs Complaint is devoid of Moneil allegations and contains “a shot gun

list of twenty-two “policies” in conclusory fashion without specifically expressing where the

22
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.430 Filed 04/23/20 Page 34 of 38

policy was derived, nor how each policy is ‘closely related to the ultimate injury,” is simply
untrue. (ECF No 29, Page ID.260)

Admittedly, Plaintiff is not in possession of Defendant, Corizon Health, Inc.’s Policy and
Procedure Manual for the KCCF. However, based upon his 21-month investigation, Plaintiff plead
specific policies and standards, for which Defendant agreed to be bound, and causally connected
the violations of the specific policies and standards to Plaintiffs injuries and damages. Plaintiff
avers that he has satisfied the pleading requirements for a Monell Claim pursuant to FED. R. Clv.
P. 12(b)(6).

To succeed on a failure to screen, train or supervise claim, the plaintiff must prove the
following: (1) the training or supervision was inadequate for the tasks performed; (2) the
inadequacy was the result of the municipality's or corporation’s deliberate indifference; and (3)
the inadequacy was closely related to or actually caused the injury." Ellis v. Cleveland Mun. Sch.
Dist., 455 F.3d 690, 700 (6 Cir. 2006) (citation omitted).

It is insufficient for Plaintiff to show that a single employee was unsatisfactorily trained;
that an otherwise sound training program was administered negligently; or that better or more
training could have equipped the offending official to avoid his or her particular injury-causing
conduct, thereby sparing Plaintiffs decedent’s injury. Shadrick v. Hopkins Cty., Ky., 805 F.3d 724,
738 (6" Cir. 2015)

Rather, Plaintiff must show that: (1) Defendant, Corizon Health, Inc., adhered to its training
even though it knew or should have known that the training failed to prevent a pattern of similar
constitutional violations, or that (2) Defendant, Corizon Health, Inc., failed to train its employees,
and the corrections officers, to handle a narrow class of recurring situations, i.e. alcohol or drug

withdrawals, that presented an obvious potential for constitutional violations. /d. at 738-39 (see

23
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.431 Filed 04/23/20 Page 35 of 38

also, Connick v. Thompson, 563 U.S. 51, 131 S. Ct. 1350, 179 L. Ed. 2d 417 (2011), Board of
County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 409, 117 S. Ct. 1382, 137 L. Ed.
2d 626 (1997)).

Here, Plaintiff has sufficiently plead that Defendant, Corizon Health, Inc., unsatisfactorily
staffed and trained its workforce, and failed to properly train Co-Defendants, in the identification
of alcohol withdrawal syndrome and/or delirium tremens, and the serious, life-threatening risks of
the conditions if undetected and untreated.

Likewise, Plaintiff maintains that while Defendant, Corizon Health, Inc., had written policies
and procedures, they were so woefully and routinely ignored that it became the “officially executed
policy”, or toleration of a custom or de facto policy, resulting in a constitutional deprivation to
Jones, i.e. deliberate indifference to his serious medical needs. Doe v. Claiborne, 103 F.3d 495,
507 (6" Cir. 1996).

As alleged in Plaintiff's Complaint, and supported by the Exhibits, at the time of the Jones’
death, the Corizon Defendants enjoyed a $5,500,000.00 annual contract (the “Contract’’) to provide
medical services to Kent County inmates. (ECF No. 1-2, PageID. 61) The Contract required
Corizon to adhere to all standards set forth by the National Commission on Correctional Health
Care (NCCHC). (ECF No. 1-3, PageID. 72) Again, Defendant agreed to be bound by the
NCCHC standards: “Corizon shall provide Services in accordance with this Agreement, the
NCCHC standards for jails . . .” Jd. (emphasis added)

In exchange for the $5,500,000.00 annual fee, Defendant, Corizon Health, Inc., agreed to
staff the KCCF with licensed, certified, and trained medical personnel, at a certain number for each
level of licensure or certification. Further, it agreed, at a minimum, to provide continuing health

care professional education and training to its medical staff that “shall be documented though a

24
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.432 Filed 04/23/20 Page 36 of 38

list of completed courses, date of completion, and number of hours per course.” (ECF No. 1-3,
PagelID. 76)
With respect to the correctional staff, Defendant, Corizon Health, Inc. agreed to:
“make available 12 hours of educational classes annually per
officer that will include recognition of the need for emergency
medical care; acute manifestations of chronic illness, intoxication
and withdrawal; adverse reactions to medication; mental illness;
retardation; emotional disturbances; signs and symptoms of child
abuse at the Juvenile Detention Center only. “
Td.

NCCHC standard, J-C-O4, required that Defendant, Corizon Health, maintain and keep on
site, for each correctional officer, an outline of training, including the course and its content and
length, and a certificate or other evidence of completion. (Ex. 20) | NCCHC standard, J-C-04,
Health Training for Correctional Officer, states that it is “essential” that correctional officers are
trained to recognize the need to refer an inmate to a qualified health professional. Jd.

In addition to the training above, NCCHC standards required training, approved and
administered by Defendant, Corizon Health, Inc., for medical and corrections staff in the following
areas: Medication Administration and Training, Standard J-C-05, and Patient Safety, Standard J-
B-08. Id. NCCHC Standard, J-E-02, Receiving Screening, states that it is “essential” that: [w]hen
health-trained correctional perform the receiving screening they have documented training by the
responsible physician or designee in early recognition of medical, dental, and mental health
conditions requiring clinical attention.” Jd.

NCCHC Standard, J-F-04, Medically Supervised Withdrawal and Treatment, states that it
is “essential” that “inmates that are intoxicated or undergoing withdrawal are appropriately

managed and supervised.” Jd. The NCCHC required that “all aspects of the standard are addressed

by written policy and defined procedures” that are “approved by the responsible physician annually

25
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.433 Filed 04/23/20 Page 37 of 38

and are consistent with nationally accepted treatment guidelines.” /d. Importantly, the standard
states that: “[i]Jnmates experiencing severe or progressive .. .alcohol withdrawal are
transferred immediately to a licensed acute care facility.” Jd. (emphasis added)

Plaintiff specifically alleged in his Complaint that both the Corizon Defendants and the
Kent County Defendants were improperly screened, trained and supervised, with respect to
identifying and treating the acute manifestations of alcohol withdrawal syndrome and/or delirium
tremens. Paragraph 229 (a) through (v) of Complaint outlined the particular custom, policy,
practice or procedure, Defendant’s violation of the particular custom, policy, practice or procedure,
and the connection between the violation and Jones’ injuries and death.

Plaintiff is entitled to discovery with respect to Defendant, Corizon Health, Inc.’s, written
policies and procedures, its training outlines, document retention of training courses, compliance
with the NCCHC requirements, and the record of each individual Defendants’ actual training

received. (Ex. 2)

26
Case 1:20-cv-00036-HYJ-SJB ECF No. 42, PagelD.434 Filed 04/23/20 Page 38 of 38

RELIEF REQUESTED
Based upon the foregoing, Plaintiff, Charles Jones, as Personal Representative of the Estate
of Wade Jones, deceased, respectfully requests this Honorable Court Deny Defendants, Corizon
Health, Inc., Teri Byrne, R.N., Janice Steimel, L.P.N., Joanne Sherwood, N.P., Melissa Furnace,
R.N., Dan Card, L.P.N., Chad Richard Goetterman, R.N., James August Mollo, L.P.N., Angela
Navarro, R.N., and Lynn Fielstra, L.P.N.’s Motion to Dismiss Plaintiff's Complaint Pursuant to

FED. R. Civ. P. 12(b)(6).

Respectfully submitted,

/s/ Jennifer G. Damico
Jennifer G. Damico (P51403)
Buckfire Law Firm

29000 Inkster Road, Suite 150
Southfield, MI 48034

(248) 569-4646

jennifer@buckfirelaw.com
April 23, 2020

27
